Case 0:21-cv-60676-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION


  JOSHUA SMITH,                       )
                                      )
        Plaintiff,                    )
                                      )
  v.                                  )                Civil Action No.:
                                      )
  AIR PROS, LLC,                      )
                                      )
        Defendant.                    )
  ____________________________________)

                                           COMPLAINT

          COMES NOW the Plaintiff, JOSHUA SMITH (“PLAINTIFF”), and files this Complaint

  against DEFENDANT, AIR PROS, LLC (“DEFENDANT”), respectfully stating unto the Court

  the following:

                                   GENERAL ALLEGATIONS

     1.      This is a cause of action to recover back pay, liquidated damages, attorney fees, costs

             of litigation and other relief from DEFENDANT for violation of the Fair Labor

             Standards Act (“FLSA”) and breach of contract.

     2.      At all material times, PLAINTIFF was a citizen and resident of Florida.

     3.      At all material times, DEFENDANT was a Florida corporation, with a principal address

             in Davie, Florida, which provided plumbing services in the Southern District of Florida,

             and PLAINTIFF performed work for DEFENDANT in Broward County, Florida.

                                         BACKGROUND

     4.      PLAINTIFF brings this action to require DEFENDANT to pay back wages owed to

             PLAINTIFF, which DEFENDANT failed to pay in violation of the Fair Labor
Case 0:21-cv-60676-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 6




           Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

     5.    At all relevant times, DEFENDANT acted through its officers, agents, servants and

           employees.

     6.    Upon information and belief, at all relevant times, DEFENDANT had two or more

           employees, including PLAINTIFF, who regularly handled goods that moved in or were

           produced for interstate commerce that were used to provide heating and cooling

           services.

     7.    At all relevant times, DEFENDANT was an enterprise engaged in commerce as defined

           at 29 U.S.C. § 203.

     8.    Upon information and belief, at all relevant times, DEFENDANT had annual gross

           sales in excess of $500,000.00 and two or more employees who regularly handled

           goods that moved in or were produced for interstate commerce.

     9.    Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1337 and by 29 U.S.C. §

           216.

     10.   In or around June 2020, DEFENDANT hired PLAINTIFF to work as a

           service/warranty technician at a rate of pay of $19 per hour. He continued in that

           capacity until he separated from DEFENDANT in or around February 16, 2021.

     11.   The FLSA requires an employer to pay its employees at a rate of at least minimum

           wage for all hours worked and also requires an employer to pay its employees time and

           one-half when they work more than 40 hours per week.

     12.   Throughout his employment as a service/warranty technician, PLAINTIFF worked

           approximately 50 hours per week, but was paid only straight time for the hours he

           worked.



                                              2
Case 0:21-cv-60676-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 6




     13.   Upon information and belief, DEFENDANT has, since the beginning of PLAINTIFF’S

           employment, willingly, deliberately and intentionally refused to pay PLAINTIFF at a

           rate of one and one-half times his usual hourly rate when he worked more than 40 hours

           per week.

     14.   PLAINTIFF therefore is owed compensation for time actually worked but not paid at

           the appropriate overtime rate by DEFENDANT, who willingly and knowingly

           withheld those wages.

                                   COUNT I
                 VIOLATION OF THE FAIR LABOR STANDARDS ACT

     15.   The General Allegations and Background above are hereby incorporated by reference

           as though fully set forth herein.

     16.   DEFENDANT regularly engages in commerce and its employees, including

           PLAINTIFF, handled and used materials, which have moved in interstate commerce.

     17.   At all relevant times, DEFENDANT was an employer within the meaning of the Fair

           Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. and is subject to

           the provisions of the Act.

     18.   PLAINTIFF, at all relevant times was a non-exempt employee of DEFENDANT, as

           defined by the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

           who performed work for which he did not receive appropriate compensation.

     19.   During his employment with DEFENDANT, PLAINTIFF performed work for which

           he was not properly compensated in violation of the provisions of the Fair Labor

           Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. More specifically,

           DEFENDANT violated the overtime provisions of the Fair Labor Standards Act by not

           paying PLAINTIFF time and one-half when he worked more than 40 hours in a week.


                                               3
Case 0:21-cv-60676-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 6




     20.      Upon information and belief, DEFENDANT’S pay system was unilaterally imposed

              upon PLAINTIFF by DEFENDANT.

     21.      DEFENDANT’S failure to compensate PLAINTIFF for his overtime violates the

              overtime provisions of the FLSA and the regulations thereunder.

     22.      DEFENDANT’S failure to compensate PLAINTIFF for his overtime was a willful and

              knowing violation of the Act.

     23.      As a result of DEFENDANT’S willful and knowing failure to properly compensate

              PLAINTIFF, he has suffered substantial delay in receipt of wages owed and damages.

     24.      Pursuant to 29 U.S.C. §§206, 207 and 216, DEFENDANT owes PLAINTIFF

              compensation at a rate of one and one-half times his agreed hourly rate for the overtime

              hours he worked, and an additional equal amount as liquidated damages, together with

              an additional sum for attorney’s fees and costs of litigation.

     25.      All conditions precedent to maintaining this action have occurred or otherwise been

              waived.

           WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

  prays the Court that PLAINTIFF will recover unpaid wages, liquidated damages, pre- and post-

  judgment interest, nominal damages, attorney fees, and other relief by reason of DEFENDANT’S

  violations of the FLSA; for a trial by jury on all issues so triable, and, for such other and further

  relief as the Court may deem just and proper.

                                          COUNT II
                                     BREACH OF CONTRACT

     26.      The General Allegations and Background above are hereby incorporated by reference

              as though fully set forth herein.

     27.      PLAINTIFF and DEFENDANT entered into an agreement pursuant to which


                                                   4
Case 0:21-cv-60676-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 6




               PLAINTIFF was to be paid $19 per hour for each hour he worked plus commissions.

      28.      PLAINTIFF performed as agreed pursuant to his agreement with DEFENDANT, but

               DEFENDANT breached the agreement by not paying PLAINTIFF for all the time he

               worked and by paying him less than the agreed upon commissions. This included

               failing to pay him for his last two weeks of work, shorting him on commissions he

               earned and sometimes withholding his commissions in full.

      29.      As a result of DEFENDANT’S failure to pay PLAINTIFF properly, he has suffered

               delay in receipt of her wages and has been required to retain an attorney to help get his

               pay and DEFENDANT is required to pay PLAINTIFF’S attorney’s fees pursuant to

               Florida Statute.

            WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

  prays the Court that PLAINTIFF will recover unpaid wages and commissions, nominal relief, pre-

  and post-judgment interest, attorney fees, and other relief by reason of DEFENDANT’S breach of

  contract; for a trial by jury on all issues so triable and, for such other and further relief as the Court

  may deem just and proper.



  Dated: March 26, 2021

                                                  Respectfully submitted,

                                                  THE LAW OFFICE OF MATTHEW BIRK



                                                  /s/ Matthew W. Birk
                                                  Matthew W. Birk
                                                  Florida Bar No.: 92265
                                                  309 NE 1st Street
                                                  Gainesville, FL 32601
                                                  (352) 244-2069


                                                     5
Case 0:21-cv-60676-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 6




                                     (352) 372-3464 FAX
                                     mbirk@gainesvilleemploymentlaw.com
                                     ATTORNEYS FOR PLAINTIFF




                                      6
